PER CURIAM.
Appellant challenges his sentence because it was entered without a guidelines score sheet and because the aggregate term of incarceration and probation exceeded the statutory maximum. After appellant’s initial brief was filed, appellee filed a motion to relinquish jurisdiction so that the trial court could correct the errors raised in appellant’s brief. Thereafter, appellee was ordered to show cause why the motion to relinquish jurisdiction should not be construed as a confession of error, to which this court received no response. Although the procedure followed by this court in the case of obvious guidelines sentencing errors may vary from case to case, it is likely that the court will find it advisable to simply reverse and remand to the trial court for resentencing, thus eliminating the procedure of issuing a show cause order as was done here. See Hope v. State, 513 So.2d 217 (Fla. 1st DCA 1987).
Accordingly, appellant’s sentence is vacated and this cause is remanded for resen-tencing.
SMITH, C.J., and SHIVERS and WIGGINTON, JJ., concur.